Citation Nr: 0216508	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  01-01 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The Board notes that in August 2002, the veteran's 
representative filed an informal claim on the veteran's 
behalf for total disability benefits based on individual 
unemployability as a result of service-connected disability.  
The claims file does not indicate that this claim was 
processed by the RO, and the Board does not have jurisdiction 
to address it at this time.  Accordingly, the matter is 
referred to the RO for any necessary development.
 

FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  For the period of November 9, 1999, to July 10, 2002, the 
veteran's post-traumatic stress disorder was manifested by 
not more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms including: 
flattened affect; panic attacks more than once a week; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  Since July 11, 2002, the veteran's post-traumatic stress 
disorder has been manifested by no more than occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms including: near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation of 50 
percent from November 9, 1999, to July 10, 2002, for post-
traumatic stress disorder have been approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, Part 4, including 4.7, 4.130, 
Diagnostic Code 9411 (2002).  

2.  The criteria for an evaluation of 70 percent from July 
11, 2002, for post-traumatic stress disorder have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, Part 4, 
including 4.7, 4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that the RO has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. 
§§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claims, as well as the 
applicable laws and regulations, as indicated in the August 
2000 rating decision, the October 2000 statement of the case, 
and in letters from the RO.  The veteran was also notified of 
which evidence he was to provide to VA and which evidence VA 
would attempt to obtain on his behalf, as noted in 
correspondence dated in September 2002.  Further, the RO met 
its duty to assist by making satisfactory efforts to ensure 
that relevant evidence was associated with the claims file, 
noting that it contains service medical records, private 
records and VA records.  The veteran was also given a VA 
examination in July 2000, as well as the opportunity for a 
hearing, which was declined in December 2000.

The Board recognizes that certain identified records have not 
been obtained by the RO.  Some noted providers apparently 
provided treatment to the veteran from between 10 to 20 years 
prior to his service connection claim, and so these records 
are therefore not relevant in determining the current state 
of disability for his pending request for a higher initial 
evaluation of his now service-connected post-traumatic stress 
disorder (PTSD).  The veteran has also identified two current 
providers, and has supplied concurrent treatment summaries 
from these providers, giving the Board significant evidence 
to decide favorably on his appeal.  The Board further notes 
that the veteran does not dispute the conclusions rendered by 
these providers in these treatment summaries.  The veteran 
has also mentioned the records of an unnamed VA provider who 
apparently conducted his initial PTSD evaluation, the results 
of which were reviewed by the veteran's current VA physician, 
who indicated that she agreed with that provider's opinion 
that the veteran suffered from PTSD caused by his combat 
service, as supported by noted test results.  Again, as these 
conclusions mainly establish service connection, an issue 
that is not of concern in this appeal, and because the 
veteran's current VA provider reiterated this unnamed 
provider's essential findings, there is a much lesser need to 
obtain that unnamed provider's report.  Lastly, the Board 
finds that, given the favorable outcome of this decision, 
making new requests for treatment notes prior to rendering a 
decision here is not necessary in order to sufficiently 
comply with the VCAA's duty to make reasonable efforts to 
assist the veteran in obtaining evidence helpful to his 
claim.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of a veteran's earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.
The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection in this case, and as such, 
the severity of his PTSD will be considered during the entire 
period from the initial assignment of the disability rating 
to the present, as well as the applicability of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

The RO granted service connection for the veteran's PTSD in 
August 2000 and assigned an initial 30 percent evaluation 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, 
effective November 9, 1999, the date of the claim.  Under DC 
9411, PTSD is rated at 30 percent disabling where there is 
occupational and social impairment with occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions and recent events.  A 50 percent 
rating is assigned where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
the retention of only highly learned material or forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is for assignment where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  A 100 percent rating 
is assigned where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  38 C.F.R. § 4.130.

The evidence for consideration in this case includes service 
medical records, private treatment summaries from E.N., 
M.S.W., dated from May 2000 to August 2002, a July 2000 VA 
examination report, VA treatment summaries from C.G., M.D., 
dated from April 2000 to July 2002, and several statements 
from the veteran and his representative.  The Board has 
carefully reviewed, considered and weighed the probative 
value of all of this evidence.

The Board has also reviewed the veteran's documented Global 
Assessment of Functioning Scale scores (GAF score).  The GAF 
score is a scale reflecting "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV); see also 38 C.F.R. 
§§ 4.125, 4.130.  The record shows the veteran's GAF score at 
50 in May 2000, rendered by E.N., M.S.W., and at 55 at the 
July 2000 VA examination.  
As noted in the DSM-IV, a GAF score of 41 to 50 denotes 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  A GAF score of 
51 to 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Accordingly, the veteran's PTSD symptoms, as 
documented by his GAF scores, were assessed as moderate, 
bordering on serious, in mid-2000.

At the July 2000 VA examination, the veteran complained of 
survivor guilt, social withdrawal, little family relations, 
problems sleeping, nightmares, flashbacks and cold sweats, 
but denied suicidal or homicidal thoughts, as well as 
delusions.  The examiner noted that he was well-dressed and 
able to maintain personal hygiene, that he was working and 
managed his own finances, that his memory was good for remote 
and recent events, that he was oriented to person, place and 
time, that he spoke clearly in a low tone but gave brief 
answers with a constricted affect and no spontaneity, and 
that he displayed a depressed mood.  The diagnosis was PTSD, 
with a secondary diagnosis of depression disorder.

In an October 2000 statement, the veteran reported panic 
attacks occurring two to three times a week.  In a December 
2000 statement, he noted that panic attacks were occurring 
three to four times a week, and also reported thoughts of 
harming co-workers and supervisors, and constant anger, rage 
and related feelings.

C.G., M.D., noted in a July 2002 report that the veteran was 
severely incapacitated by his PTSD, causing severe social and 
industrial impairment.  She also reported that the veteran 
had lost two jobs because of his symptomatology.

E.N., M.S.W., in an October 2000 report, noted the veteran's 
guilt and distressing thoughts, flashbacks and dreams, and 
stated that he displayed clinical signs of distress, as well 
as social and occupational impairment.  His August 2002 
statement noted recurrent PTSD symptomatology, including 
panic attacks, and reported that the veteran was severely 
occupationally and socially impaired.

In reviewing the competent medical evidence of record in this 
case, the Board holds that staged ratings are applicable to 
the veteran's claim.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).

The Board finds that the veteran's PTSD warrants an increase 
from the original 30 percent rating to a higher initial 
evaluation of 50 percent under DC 9411, from the date of the 
claim, November 9, 1999, to July 10, 2002.  See 38 C.F.R. 
§§ 3.102, 4.7. In doing so, the Board observes that the 
veteran's documented symptoms only match some of the criteria 
for 50 percent under DC 9411, not a majority.  Overall, 
however, applying all reasonable doubt in the veteran's 
favor, the Board finds that a 50 percent rating is a more 
suitable evaluation for the veteran's condition during this 
time period than a 30 percent evaluation.  The Board further 
holds that, given the level of symptomatology, the veteran's 
PTSD more nearly approximates the criteria for a 50 percent 
rating during this time, and not 70 percent.

The Board finds, however, that the veteran's PTSD 
symptomatology more nearly approximates the criteria for a 70 
percent rating under DC 9411, from July 11, 2002.  This is 
the date of competent medical evidence from the veteran's 
treating physician, C.G., M.D., first noting in a July 11, 
2002, report that his occupational and social impairment is 
now severe, a noted departure from the prior competent 
medical evidence of record.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As between 70 percent and 100 percent, 
however, the Board finds that the veteran's symptomatology 
demonstrates a much closer match to the 70 percent criteria, 
so the lower of these two ratings is for assignment in 
accordance with 38 C.F.R. § 4.7. 

Finally, the Board has considered extraschedular evaluation, 
but finds that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the Board's newly assigned 
staged ratings; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See 38 C.F.R. § 4.1 (2002); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Entitlement to a higher initial evaluation of 50 percent for 
post-traumatic stress disorder, for the period of November 9, 
1999, to July 10, 2002, is granted.

Entitlement to an increased evaluation of 70 percent for 
post-traumatic stress disorder, from July 11, 2002, is 
granted.




		
	Warren W. Rice, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

